DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vermandel et al. (US 2015/0344695 A1) in view of Baumann (US 4,619,993).
Vermandel et al. (US’ 695 A1) teaches high wet fast disperse dye mixtures comprising a disperse dye of a formula (3-3), a formula (3-4) and a formula (1-4) which are similar to the claimed formulae (2-7), (2-27) and (2-30) as claimed in claim 1 (formula 2) and claims 8-14 (see page 8, paragraph, 0222, formula (1-4) and page 9, formulae (3-3), (3-4) and (1-4)). 
The instant claims differ from the teaching of Vermandel et al. (US’ 695 A1) by reciting a high wet fast disperse dye mixtures comprising a disperse dye of the claimed formula (1).

Baumann (US’ 993) in analogous art of disperse dyes, teaches a dye compound having a formula (XII) (see col. 6, formula (XII), in which R1 represents –OCH3 or a hydrogen atom, radical, R2 represents –NHCOCH3 and R3 and R4 both represent –C2H5 radical or –CH2CH2OCOCH3 radical as claimed in claims 1-7  (see col. 4, formulae (Ia), (1b) and (1c) and cols. 7 and 8, Examples, 6 and 25).
Therefore, in view of the teaching of the secondary reference of Baumann (US’ 993), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing of Vermandel et al. (US’ 695 A1) by incorporating the dyes of Baumann (US’ 993) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Vermandel et al. (US’ 695 A1) that refers to combing other dyes for finding a new dye mixtures having superior reduction stability, build up and fastness-properties and, thus, the person of the ordinary skill in the art would expect such a mixture of dyes to have similar properties to those claimed, absence of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761